*27OPINION
By ROSS, PJ.
The defendant Insurance Company introduced evidence that the form of the policy used by the company during the period when the policy was issued to Dutcher, contained a clause requiring notice of claims and suits against the insured to be given promptly to the Insurance Coraoany. This was the best evidence obtainable, in view of the destruction of the policy. A form as testified to was offered in evidence.
The insured having failed to comply with the terms of the contract, upon which the plaintiff seeks to recover, the court was justified in dismissing the Insurance Company, and the judgment of the Court of Common Pleas is affirmed.
MATTHEWS and HAMILTON, JJ, concur.